IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20049
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS EDUARDO ESPINOSA-OSSA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-555-1
                      --------------------
                       September 23, 2002

Before JOLLY, JONES and PARKER, Circuit Judges.

PER CURIAM:*

     Luis Eduardo Espinosa-Ossa appeals his sentence following

his guilty-plea conviction of one count of possession of one

kilogram or more of heroin with intent to distribute.    He argues

that the district court committed reversible error in denying his

request for a downward adjustment to his offense level based on

his allegedly minor role in the offense of conviction pursuant to

U.S.S.G. § 3B1.2.   He contends that the district court erred in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20049
                                  -2-

basing its denial of his request for this adjustment on the mere

fact that he had a prior conviction for a similar offense.

     A district court’s determination of a defendant’s role in

the offense is a factual finding that this court reviews for

clear error.     United States v. Deavours, 219 F.3d 400, 404 (5th

Cir. 2000).    Further, the district court’s refusal to grant a

U.S.S.G. § 3B1.2 reduction is entitled to great deference.

United States v. Devine, 934 F.2d 1325, 1340 (5th Cir. 1991).

     The district court based its decision to deny this request

on its determination that Espinosa-Ossa was a particularly

sophisticated courier who played an integral part in the

operation.     Espinosa-Ossa has not shown that the district court

clearly erred in making this determination and denying his

request for a U.S.S.G. § 3B1.2 adjustment.     See U.S.S.G. § 3B1.2;

see also United States v. Miranda, 248 F.3d 434, 446-47 (5th Cir.

2001); United States v. Pofahl, 990 F.2d 1456, 1485 (5th Cir.

1993).   The judgment of the district court is AFFIRMED.